32. Trade and Climate Change (vote)
- Report: Alain Lipietz
- Before the vote on paragraph 4
Mr President, very briefly, the PPE-DE Group has made paragraph 4 a fundamental issue in this report. We would have voted in favour of it, but not if they get a big consensus for the report. We are suggesting abstentions. I request that members of the PSE Group abstain on that paragraph.
The House has taken note of this.
- Before the vote on Amendment 18
In order to find a consensus, we are suggesting that where the text reads 'it would be appropriate to revise the rules on trade defence measures', the word 'revise' be deleted and replaced with the word 'evaluate'.
(The oral amendment was accepted)